Title: To Thomas Jefferson from William Davies, 4 April 1793
From: Davies, William
To: Jefferson, Thomas



Sir
 Philadelphia Apr. 4th. 1793.

I beg leave to introduce to your notice Mr. James Murray, a grandson of the late President Yates of William and Mary. He has written in my office for some time past, and has given me satisfaction. My public business here being near a termination, he appears desirous to obtain a commission in the army, and more particularly in the line of the artillery. As I know him to be possessed of many amiable and valuable qualities, I feel an interest in recommending him to those, who have in their power the accomplishment of his wishes of obtaining an appointment in the service. With this hope, I have taken the liberty of presenting him to you; and am, sir, with very respectful esteem Your obedient & most humble servt.,

Wm. Davies

